DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Claim Objections
Claims 1, 6, 8, and 12 recite the limitation "the indicator" in claims 1, 6, 8, and 12.  There are “an indicator for initial importance value score” and “an indicator that the initial importance value score is to be changed” in claims 1 and 8 and which “the indicator” is preferred to for compliance antecedent basis in the claim. Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al. (US 2007/0036227) in view of Xia et al. (US 6014466 A) and Zhang (US 20210027485 A1).
Regarding claims 1 and 8, Ishtiaq teaches an apparatus (figs 2-6) for carrying out a method comprising: 
a pre-encoder (208 of figs. 2 and 3, [0025] the visual information is computed in real time or pre-computed and stored in a storage device, 210 of fig. 2, before the encoder, 206 of fig. 2, so the visual analyzer is treated as a pre-encoder), configured to: 
receive a frame to be encoded (VIDEO FRAMES of figs. 2 and 3), 
wherein the frame comprises a plurality of blocks ([0039] macroblocks. A video frame has a plurality blocks or macroblocks; [0010 and 0024] MPEG-7 standard describes a video frame comprising a plurality blocks that represent video segments such as color, texture, shape, motion, localization, and face recognition features, the block is a current frame n, [0043-0044]); 
determine, for each block of the frame, one or more contextual indicators ([0010-0011and 0027-0028] color, shape, motion, localization, and face recognition features as indicated by Cn, Vn, and tn);
generate an importance value for each block of the one or more contextual indicators within each block (208, 304, 306, and 308 of fig. 3. Note: importance values Cn, Vn, and tn have contextual indicators as color, shape, motion, localization, and face recognition features, [0010-0011and 0027-0028], the block in the frame is considered the current frame n, [0043-0044]); 
assign a bit budget to each block based at least in part on the importance value generated for the block (206 of figs. 2 and 3, 312-330 of fig. 3, [0043-0044] bdn be the desired number of bits to be spent on the current frame n as the block); and 
an encoder (204 of fig. 2) configured to encode each block to meet the bit budget assigned to the block (206 of fig. 2, [0007] Thus, the rate controller 106 had to be able to balance both temporal (via frame drops) and spatial quality (via the Qp) such that a fixed bit-rate budget was met. This is applicable to the rate controller 206 of figure 2).
It is noted that Ishtiaq is silent about a separate importance value for each block of plurality blocks.
Xia teaches a separate importance value for each of plurality blocks (fig. 3, Col. 11, lines 44-47, a segmentation processor 104 segments each frame of a video signal to separate it into its constituent objects; foreground, background, text, graphics, etc, which are each defined by their boundary and their object blocks).
Xia teaches foreground, background, text, graphics, etc, which are each defined by their boundary and their object blocks (Col. 11, lines 44-47), this disclosure suggests the segmentation processor (104 of fig. 11, fig. 3) to determine, for each block of the frame, one or more contextual indicators (Note: contextual indicators contextual indicators include features such as signs, text, faces, bodies, everyday objects (e.g., cars, streets, street lights) and memory colors as disclosed by the specification, paragraph [0018], which is similar to Xia’s disclosure in Col. 11, lines 44-47). 
Xia suggests the object's boundary and object blocks are passed to respective object encoders (106a, 106b, . . . , 106n) that encode the object using LOTs of the type described in equation 16 and the boundary (Col. 11, lines 48-51) and each encoder to encode each block to meet the bit budget assigned to the block (106C of fig. 12, RESIDUAL ENCODING AND RATE CONTROL).
Taking the teachings of Ishtiaq and Xia together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separate important value for each block of Xia into the encoder of Ishtiaq to provide a great deal of flexibility of encoder system that enables to segment each frame into all of its objects, encode each of the objects. Doing so would allow the encoder system to enhance the performance and reduce the channel capacity required to transmit the signal.
It is noted that the combination of Ishtiaq and Xia is silent a presence of one or more contextual indicators including an indicator for initial importance value score and an indicator that the initial importance value score is to be changed when the indicator for initial importance value score is present.
Zhang teaches a presence of one or more contextual indicators (Status of fig. 1B, indicating the Litter present of table, low stock of cookies display cases of the captured images, [0081], 190 of fig. 1B, status and location are indicators;[0014, 0016-0017, and 0030, and 0032] a condition present, 190 and litter present of fig. 1B, [0081]), including an indicator  for initial importance value score (Table, Status, Litter Present,  and Confident Score 84% of fig. 1B) and 
an indicator that the initial importance value score (Cookie Display Cases, Status, Low Stock, and Confident Score 44% of fig. 1B) is to be changed when the indicator for initial importance value score is present (Status and Litter Present of fig. 1B).
 Zhang further suggests a data pre-processor (121 of fig. 1A) to extract feature values to be provided as input and features representing image elements can be determined and provided as input data. Contextual information, such as a location, time of day, etc. can optionally be provided as input, if the models have been trained to receive and process that type of data ([0154]).
Taking the teachings of Ishtiaq, Xia, and Zhang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the score for contextual indicators of Zhang into the combined pre-encoder of Ishtiaq and Xia to classify the status of the objects in the image data and provide confidence scores indicating the confidence in the detection and status classification efficiency.
Regarding claims 2 and 9, Ishtiaq further teaches the apparatus as recited in claims 1, 8, and 15, wherein the pre-encoder is further configured to: determine a rarity of each contextual indicator throughout the frame 
wherein the rarity corresponds to a number of occurrences of a contextual indicator in a frame ([0027-0028] Cn, Vn, and tn, n are number of occurrences of a contexture indicators, to generate a TD metric tn that provides a measure of texture within a frame, [0045] high texture region and low texture regions, see also 190 of fig. 1B and [0044 and 0106] of Zhang), and 
adjust the importance value of each block based on the rarity of each detected contextual indicator (206 and 312-330 of fig. 3, 312, 316, and 320 of fig. 3 for adjusting the important value of each block).
Regarding claim 3 and 10, Ishtiaq further teaches the apparatus as recited in claims 1, 8, and 15 wherein the one or more of contextual indicators comprise memory colors, text, and signs (210 of fig. 2. The storage stored visual information that includes color, texture, shape, motion, localization, and face recognition features of a video segment [0010-0011]. Texture and shape are considered as text and sign). 
Regarding claim 4 and 11, Ishtiaq further teaches the apparatus as recited in claims 1, 8, and 15 wherein the pre-encoder is further configured to store, for each block of the frame, an indication as to whether each of the one or more contextual indicators is present (210 of fig. 2, storing the visual information as an indication of the contextual indicators, Cn, Vn, and tn; see 190 and litter present of fig. 1B of Zhang); and
generate the importance value for each block based on a sum of scores in a data structure assigned to each contextual indicator that was detected in the block ([0027, 0028] Cn, Vn, and tn are calculated to determine a score, see 506-510 of fig. 5, see also 190 of fig. 1B of Zhang).
Regarding claim 5, Ishtiaq further teaches the apparatus as recited in claim 4, wherein the pre-encoder is further configured to generate importance values for each block based at least in part on sum of scores in a data structure ([0025] The visual information is computed in real time or pre-computed and stored in a storage device 210 for later use, Vn and tn [0027 and 0041]).
Regarding claim 7, Ishtiaq modified by Xia and Zhang teaches the apparatus as recited in claim 1, Zhang further teaches wherein the pre-encoder is further configured to: comprising a plurality of entries (190 of fig. 1B, Table, Cookie Display Case, …), wherein each entry identifies a given contextual indicator (Litter Present and {(123, 145), (78, 66 of fig. 1B) and a score associated with the given contextual indicator (84% of fig. 1B).
Regarding claim 13, Ishtiaq further teaches the method as recited in claim 8, further comprising searching for a given contextual indicator in the frame, responsive to determining the given contextual indicator is specified in a storage (210 of fig.2, [0025] The visual information is computed in real time or pre-computed and stored in a storage device 210 for later use. The visual information includes such information as flags and parameters that describe the contents of the video in a parameterized form as well as information about key areas or instances within the video that should be treated preferentially, Cn, Vn, and tn [0027-0028]).
	It is noted that Ishtiaq modified by Xia does not teach a table as claimed.
	Zhang teaches a table (190 of fig. 1B) for storing the indication (litter present of fig. 1B.
	Taking the teachings of Ishtiaq, Xia, and Zhang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table of Zhang into the storage (210 of fig. 2) of Ishtiaq in view of Xia to provide the encoder to selectively encode portions of visual image based on the color table rather than the complete image, resulting in reduced network bandwidth consumption.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al. (US 2007/0036227) in view of Xia et al. (US 6014466 A) and Zhang (US 20210027485 A1) as applied to claims 8 and 15, and further in view of Dall et al. (US 8,599,214).
Regarding claim 14, Ishtiaq further teaches the apparatus as recited in claims 1, 8, and 15, wherein the pre-encoder is further configured to: receive a first visual information (VISUAL INFORMATION of fig. 2) specifying a first plurality of contextual indicators corresponding to a first application (Note: the input video frames comprises a first application,  INPUT VIDEO FRAMES of figure 2, 208 of fig. 2 performs the context indicators that are stored in the storage 210 of fig. 2 and flags indicated tables in [0025] The visual information is computed in real time or pre-computed and stored in a storage device 210 for later use. The visual information includes such information as flags and parameters that describe the contents of the video in a parameterized form as well as information about key areas or instances within the video that should be treated preferentially); 
search for the first plurality of contextual indicators in a first frame responsive to the first application generating the first frame to be encoded (206 and 204 of fig. 2); 
receive a second visual information (VISUAL INFORMATION of fig. 2) specifying a second plurality of contextual indicators corresponding to a second application (Note: the input video frames comprises a second application,  INPUT VIDEO FRAMES of figure 2, 208 of fig. 2 performs the context indicators that are stored in the storage 210 of fig. 2 and flags indicated tables in [0025] The visual information is computed in real time or pre-computed and stored in a storage device 210 for later use. The visual information includes such information as flags and parameters that describe the contents of the video in a parameterized form as well as information about key areas or instances within the video that should be treated preferentially); and 
search for the second plurality of contextual indicators in a second frame responsive to the second application generating the second frame to be encoded (206 and 204 of fig. 2).
	It is noted that Ishtiaq, Xia, and Zhang do not teach a first table and second table as claimed.
	Dall teaches color tables (124 of fig. 2; col. 12, lines 21-29) include a first table for encoding a first image type and a second table for encoding a second image type (col. 12, lines 24-29, note separate color tables are implemented to encode different image types, which ensures lossless encoding of specified image areas, 222 and 224 of fig. 2).
Taking the teachings of Ishtiaq, Xia, Zhang, and Dall together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tables (124, 222, and 224 of fig. 2) of Dall into the storage (210 of fig. 2) of Ishtiaq in view of Xia and Zhang for the image is analyzed and a palette selected and ordered to meet image quality, color accuracy, and compression objectives.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 11/10/2022, with respect to claims 15-20 have been fully considered and are persuasive. Pages 8 and 9 of the remarks, the arguments directed to claim 15. There are no arguments of claim 1. 

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: See the applicant’s remarks filed on 11/10/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cuijipers (US 6956965 B1) discloses compressing and decompressing an image

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/    Primary Examiner, Art Unit 2425